Order entered January 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01063-CV

DOUBLE DIAMOND-DELAWARE, INC., DOUBLE DIAMOND, INC., WHITE BLUFF
  CLUB CORP., UNITED EQUITABLE MORTGAGE CO., NATIONAL RESORT
  MANAGEMENT CO., R. MICHAEL WARD, AND FRED CURRAN, Appellants

                                                V.

   JEANETTE ALFONSO, EUGENIO CORPUS, FE HUEVOS, ELEZAR NUIZUE,
 EDITHA AND REYNALDO PEPITO, SIMONETTE AND JULITO PEPITO, CHERRY
               SOMOSOT, AND NELIA VICENTE, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-16333

                                           ORDER
        Before the Court is the parties’ January 9, 2019 joint motion to consolidate this appeal

with appellate cause number 05-19-00018-CV, styled White Bluff Property Owners Association,

Inc. v. Jeanette Alfonso, Eugenio Corpus, Fe Huevos, Elezar Nuizue, Editha and Reynaldo

Pepito, Simonette and Julito Pepito, Cherry Somosot, and Nelia Vicente. Both appeals arise

from the same underlying case and, as asserted in the motion, both concern the same legal and

factual issues.

        We note the reporter’s record and a partial clerk’s record have been filed in this appeal.

No record has been filed in cause number 05-19-00018-CV, and the record there is not due until
February 19, 2019. Accordingly, we GRANT the motion to the extent we CONSOLIDATE

cause number 05-19-00018-CV into this appeal. The parties, court reporter, and trial court clerk

shall now use only cause number 05-18-01063-CV. Any record requested by the parties in

connection with cause number 05-19-00018-CV shall be filed no later than February 19, 2019.

        We DIRECT the Clerk of the Court to send a copy of this order to Dallas County District

Clerk Felicia Pitre; Melba Wright, Official Court Reporter of the 191st Judicial District Court;

and, the parties.



                                                   /s/     KEN MOLBERG
                                                           JUSTICE